959 A.2d 64 (2008)
In re Yalonda M. DOUGLAS, Esquire, Respondent.
Bar Registration No. 476223.
No. 08-BG-1098.
District of Columbia Court of Appeals.
October 23, 2008.
BEFORE: FISHER, Associate Judge; PRYOR and KING, Senior Judges.

ORDER
PER CURIAM.
On further consideration of the certified copy of the notice from the Court of Appeals of Maryland acknowledging that respondent was disbarred by consent, effective August 14, 2008, this court's September 19, 2008, order that suspended respondent from the practice of law and directed her to show cause why identical *65 reciprocal discipline should not be imposed, the response thereto wherein respondent consents to disbarment in this jurisdiction, the reply from Bar Counsel, and it appearing that respondent has failed to file the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Yalonda M. Douglas is hereby disbarred from the practice of law in the District of Columbia. For purposes of filing a motion for reinstatement, this period of disbarment will not commence to run, until such time as respondent files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).